Citation Nr: 1233101	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-31 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

In July 2012, the Veteran testified before the undersigned at a hearing held at the Philadelphia, Pennsylvania, RO.  A transcript of the hearing is of record.

The Board notes there is a derivative claim for a TDIU.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, an August 2007 private psychiatric evaluation report lists the Veteran as unemployable, and at the July 2012 hearing, the Veteran implied that he retired early due to his PTSD.  Based on this evidence, the Board finds that the issue of a TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased rating claim pursuant to Rice.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher rating for his service-connected PTSD, currently rated as 30 percent disabling.  He also asserts that he unable to work due to his PTSD, raising a claim for a TDIU.  Before the Board can adjudicate the appeal on the merits, further development is required.

The record reflects that the Veteran's most recent VA examination evaluating the severity of his PTSD dates from February 2009.  The Veteran has alleged that his symptoms have worsened since then.  Specifically, at the July 2012 hearing, he and his representative referenced a variety of examples to illustrate his decline in social and familial relationships, ability to work, memory and hygiene, and the Veteran asserted he experiences panic attacks and nightmares on a daily and nightly basis.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Court has held that where the Veteran claims that a service-connected disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (noting that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).  As the Veteran's testimony raises the possibility that his PTSD has increased in severity since the most recent VA examination, a new examination is required on remand.

Regarding the Veteran's TDIU claim, the law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  

Here, the Veteran's service-connected disabilities are currently rated as follows: PTSD (rated as 30 percent disabling); shell fragment wound scars of the face and scalp (rated as 10 percent disabling); tinnitus (rated as 10 percent disabling); shell fragment wound scars of the right elbow (rated as noncompensable); malaria (rated as noncompensable) and hearing loss (rated as noncompensable).  The combined rating is 40 percent, effective August 27, 2007.  Given the evidence of record, cited above and demonstrating that the Veteran is currently not working and may be unemployable, a VA examination and opinion should be provided to determine whether his PTSD, or service-connected disabilities in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter apprising him of the type of evidence and information needed to substantiate his derivative claim for a TDIU, including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence. 

2.  Thereafter, schedule the Veteran for a VA PTSD examination to determine the severity of his service-connected PTSD.  All indicated tests and studies are to be performed.  The claims file and a copy of this REMAND should be made available to and reviewed by the examiner in connection with the examination.  A notation to the effect that this record review took place should be included in the report of the examiner.  

The examiner should also provide an opinion concerning the current degree of social and industrial impairment resulting from the service-connected PTSD.  In doing so, the examiner should specifically address the Veteran's statements asserting increased PTSD symptomatology as well as the August 2007 private psychiatric evaluation which declared that the Veteran was unemployable.

In addition, the examiner should provide a Global Assessment of Functioning (GAF) score with an explanation of the significance of the score assigned.  The examiner should assign a GAF score for the Veteran's service-connected PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

The examiner should include a complete rationale for the findings and opinions expressed in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

3.  Additionally, arrange for the Veteran to undergo a VA examination with an appropriate physician to determine if the Veteran is unemployable due to his service-connected disabilities.  The claims folder and a copy of this REMAND should be made available to and reviewed by the VA examiner.  The VA examiner should note in the examination report that this has been accomplished. 

Without taking the Veteran's age into account, the examiner should specifically indicate whether it is at least as likely as not (50 percent or greater) that the Veteran is precluded from obtaining or maintaining any gainful employment (consistent with his education and occupational experience) solely due to his service-connected disabilities.  In doing so, the examiner should specifically address the Veteran's statements asserting unemployability, the relevance of any non-service connected disabilities, and the August 2007 private psychiatric evaluation which declared that the Veteran was unemployable.

The examiner should include a complete rationale for the findings and opinions expressed in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

Note: The Veteran has requested that his examinations be conducted in Delaware or New Jersey.  By letter contact the Veteran AND his representative to confirm such.  To the extent possible, accommodate the Veteran's request.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

4.  After completion of the above and any additional development deemed necessary, readjudicate the issues on appeal.  Consideration should be given to whether the case should be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 4.16(b).  

If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


